United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-2678
                                 ___________

Corrine L. Barker,                       *
                                         *
              Appellant,                 *
                                         *
Joseph G. Barker,                        *
                                         *
              Plaintiff,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Western District of Missouri.
Texaco, Inc., a Delaware Corporation *
registered to do business in the State   *       [UNPUBLISHED]
of Missouri; L and E Martin Oil          *
Company, Inc., a Missouri Corporation; *
James Eberle Corporations,               *
                                         *
              Defendants,                *
                                         *
Larry Bellamy,                           *
                                         *
              Appellee.                  *
                                    ___________

                           Submitted: September 29, 2005
                              Filed: September 30, 2005
                               ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       In this diversity action, Corinne Barker appeals the district court’s1 judgment
entered upon a jury verdict in favor of defendant. On appeal, Barker mainly
complains that the adverse outcome was related to her poor legal representation, but
this type of argument does not support reversal in this civil action. See Watson v.
Moss, 619 F.2d 775, 776 (8th Cir. 1980) (per curiam) (there is no constitutional or
statutory right to effective assistance of counsel in civil case). Therefore, having
reviewed the record and Barker’s arguments on appeal, we affirm the judgment of the
district court. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-